Citation Nr: 0120140	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, L4-5 and L5-S1.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona.  In the decision the RO denied 
service connection for the veteran's degenerative disc 
disease at L4-5 and L5-S1 and bilateral hearing loss.  During 
the pendency of his appeal, the RO granted service connection 
for the veteran's bilateral hearing loss, and the veteran did 
not disagree with the rating which was assigned.  As a 
result, no issue pertaining to the bilateral hearing loss is 
presently before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997). 


FINDING OF FACT

The evidence of record shows that a chronic back disorder was 
not present during service, arthritis of the spine was not 
manifest within a year after service, and the veteran's 
current disc disease at L4-5 and L5-S1 did not have its 
origins in service. 


CONCLUSION OF LAW

Degenerative disc disease at L4-5 and L5-S1 was not incurred 
in or aggravated by active service, and arthritis of the 
spine may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran contends that he is entitled to service 
connection for his degenerative disc disease at L4-5 and L5-
S1.  Service medical records reveal no complaint of back pain 
or injury at enlistment, during service or upon discharge.  
The report of a medical examination conducted in Janaury 1968 
for the purpose of his separation from service shows that 
clinical evaluation of the spine was normal.  The report of a 
medical history given by the veteran at that time shows that 
he denied having a history of recurrent back pain.

The earliest medical evidence of a back disorder is a private 
medical record which shows that upon examination by a private 
physician in October 1999, the veteran reported a history of 
back pain.  X-rays were interpreted to show evidence of 
degenerative disc disease at L4-5 and L5-S1, with mild 
spurring seen through the spine.  Bilateral moderate facet 
arthrosis at L5-S1 was noted, as well as moderate to severe 
spondylosis of the mid and lower cervical spine.  The record 
does not contain any mention of the veteran's period of 
service.  No other medical records pertinent to the veteran's 
degenerative disc disease at L4-5 and L5-S1 were indicated.

II. Duty to Assist

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the VA's duty to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  See 38 U.S.C. § 5103A (West Supp. 2001).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

In September 1999, the RO notified the veteran of the type of 
evidence that would be useful in substantiating his claim. 
The claims file contains the veteran's service medical 
records and two private records pertinent to the veteran's 
degenerative disc disease of L4-5 and L5-S1.  In statement of 
the case and supplemental statement of the case, the RO 
explained the basis for its denial of service connection for 
the veteran's degenerative disc disease of L4-5 and L5-S1.  
The RO also noted the evidence reviewed, and regulations 
relevant to the matter at issue.  The veteran's 
representative, in his informal hearing presentation dated 
July 2001, indicated that the veteran did not reinforce the 
appeal with his reasons and bases for filing for a lower back 
disability.  The Board finds that a medical opinion is not 
necessary to make a decision in this matter, and a VA 
examination is not warranted by the circumstances.  In this 
regard, the Board notes that the veteran's current medical 
condition is not in dispute, and there is no inservice injury 
or symptomatology so as to indicate the need for a nexus 
opinion.  There is also no indication that any dispositive 
evidence is presently outstanding.  Accordingly, the Board 
finds that all the facts have been developed to the extent 
possible, and that the dictates of the 38 U.S.C.A. § 5013A, 
5107 (West Supp. 2001) have been satisfied as to the issue on 
appeal.

III. Pertinent Law & Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C. § 1154 (West 1991); 38 
C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be substantiated if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter, and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107); Alemany v. Brown 9 Vet. App. 518 (1996).

IV. Analysis

The Board acknowledges that the veteran contends his 
degenerative disc disease is related to his military service; 
however, he is not competent to provide the requisite medical 
diagnoses or opinions as to the causation of his present 
degenerative disc disease at L4-5 and L5-S1.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The medical evidence of record does not reasonably link the 
veteran's degenerative disc disease of L4-5 and L5-S1 to his 
military service.  His service medical records are absent any 
report of back pain or injury.  His discharge examination is 
also negative for any back complaint, and upon examination no 
abnormalities were noted.  The earliest diagnosis of 
degenerative disc disease within the claims file is October 
1999.  The Board finds such evidence dispositive in this 
matter.  As a result, the preponderance of evidence is 
against a finding of nexus between the veteran's present 
degenerative disc disease of L4-5 and L5-S1 and his period of 
military service  

In summary, the evidence of record shows that a chronic back 
disorder was not present during service, arthritis of the 
spine was not manifest within a year after service, and the 
veteran's current disc disease at L4-5 and L5-S1 did not have 
its origins in service.  Accordingly, the Board concludes 
that degenerative disc disease at L4-5 and L5-S1 was not 
incurred in or aggravated by active service, and arthritis of 
the spine may not be presumed to have been incurred in 
service.



ORDER

Service connection for degenerative disc disease of L4-5 and 
L5-S1 is denied.



		
	MICHAEL D. MARTIN 
	Acting Member, Board of Veterans' Appeals



 

